Citation Nr: 0930367	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  08-00 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for prostate disorder.  

2.  Entitlement to service connection for residuals of yellow 
fever, claimed as heart and eye disorders.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk





INTRODUCTION

The Veteran served on active duty from August 1941 to 
November 1943, and from November 1944 to July 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for 
prostate disorder and the residuals of yellow fever.  

The issue of service connection for prostate disorder is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record does not show that the Veteran has 
been diagnosed with any residuals of yellow fever, claimed as 
heart and eye disorders.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
the residuals of a yellow fever, claimed as heart and eye 
disorder, have not been met.  38 U.S.C.A. §§ 1110, 1112, 
5103, 5103(a), 5257 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits. As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain. See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Specifically, the notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

By letters dated in October 2006 and July 2007 the Veteran 
was notified of the evidence not of record that was necessary 
to substantiate his claim. He was told what information that 
he needed to provide, and what information and evidence that 
VA would attempt to obtain. Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

With respect to the Dingess requirement, requisite notice was 
provided to the Veteran by the letter dated in October 2006. 
Nevertheless, because the claim for service connection is 
being denied, and no effective date or rating percentage will 
be assigned, the Board finds that there can be no possibility 
of any prejudice to the Veteran under the holding in Dingess.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The Veteran was provided with a VA 
examination.  His available relevant service, VA and private 
medical treatment records have been obtained. The Board notes 
that in the July 2007 inquiry with National Archives, the VA 
tried to obtain information in regard to the Veteran's claim 
for service connection for the residuals of yellow fever.  In 
response, then National Archives notified the VA that no 
records were found with the date that the Veteran provided.  
Under such circumstances, there is no duty to provide another 
examination or to obtain additional medical records.  Id.

As such, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandate of the VCAA.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may presumed, for certain chronic 
diseases, such as malignant tumors, or certain tropical 
diseases, such as yellow fever, which are manifested to a 
compensable degree within a prescribed period after discharge 
from service (one year for arthritis and malignant tumors), 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant. See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The Veteran claims that yellow fever that he experienced in 
service has caused his current eye and cardiovascular 
problems. 

The Board notes that the Veteran's service treatment records 
for his first period of service, during which he claimed to 
had incurred yellow fever, were destroyed in a fire.  The 
Veteran was notified of that and was asked to provide the 
approximate month and year of his treatment in service.  A 
July 2007 letter specifically notified the Veteran that he 
had to provide the month and the year when he was treated, 
explaining that, if the Veteran only provided the year, the 
National Archives would not be able to locate his records.  
In response, the Veteran submitted a form listing only the 
year - 1942.  The National Archives were unable to locate any 
records associated with yellow fever in 1942.  The available 
service treatment records from the second period of service 
show a reference to yellow fever in a January 1945 note, 
stating that the Veteran's enuresis was once cured, but 
reportedly recurred when he was ill with yellow fever.

While the Veteran contends that he suffers from the residuals 
of yellow fever, and he is competent to report any symptoms 
that he experiences, the relevant medical evidence does not 
link any specific symptoms or diagnosed disorders with the 
residuals of yellow fever.  The medical evidence of record 
consists of the following: private treatment records from May 
1996 to May 2007 and VA treatment records from April 2001 to 
August 2007, which show no symptoms associated with the 
residuals of yellow fever.  

With respect to the Veteran's eye disorder, no medical 
evidence is of record that links such disorders to yellow 
fever or other disease or injury sustained in service.  
Indeed, a January 2007 private treatment note shows age-
related macular degeneration that is unrelated to 
conjunctivitis during service.

In regard to the Veteran's claimed heart ailments, a 
September 2005 private treatment note shows artherosclerotic 
cardiovascular disease.  VA treatment records from February 
2007 show that the Veteran underwent an echocardiogram, which 
revealed a preserved systolic function with concentric left 
ventricular hypertrophy.  The right ventricle was not 
dilated.  The aortic valve was a tri-leaflet structure with 
probable trivial aortic valve insufficiency.  None of these 
records link such heart ailments to claimed yellow fever 
during service.

Furthermore, although the Veteran has experienced urinary 
problems, such problems have been associated with the 
Veteran's blood pressure, prostate cancer and onset of 
diabetes.  Thus the medical evidence fails to establish that 
the Veteran has any currently diagnosed residuals of yellow 
fever.  

The medical evidence casts doubt on the credibility of the 
Veteran's contention that he currently suffers from any 
residuals of yellow fever.  The Board acknowledges the 
Veteran's assertion in his March 2008 Notice of Disagreement 
(NOD) that he still suffers from the seriousness of his 
yellow fever, reportedly dating back to 1942 or 1943 service.  
However, the fact remains that there is no medical evidence 
showing that the Veteran has been diagnosed with any 
residuals of yellow fever.  

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

To the extent that the Veteran is able to observe continuity 
of yellow fever or residuals thereof since service, his 
opinions are outweighed by the medical evidence.  Simply 
stated, the Board finds that post-service medical records 
(containing no competent medical evidence of complaints, 
symptoms, findings or diagnoses of the residuals of yellow 
fever, and some specifically stating that the Veteran's 
current symptoms are unrelated to service) outweigh the 
Veteran's contentions.  

The Board acknowledges that the Veteran is competent to give 
lay evidence about what he has experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  However, as a lay person, he is not 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain v. West, 11 
Vet. App. 124 (1998); Routen v. West,  142 F.3d. 1434 (Fed. 
Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Therefore, service connection for the 
residuals of yellow fever is denied because medical evidence 
fails to establish the Veteran has a current disability for 
which service connection may be granted.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the residuals of yellow fever is 
denied.


REMAND

Unfortunately, a remand is required in this case as to the 
issues of service connection for prostate disorder.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the claim so that the Veteran is afforded 
every possible consideration.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2008).  See also Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  While a VA medical examination and opinion was 
provided and is of record, the Board finds that such 
examination report and opinion is inadequate to allow for the 
Board to full fairly render a final appellate decision on the 
issue of entitlement to service connection for a prostate 
disorder.

The Veteran contends that his prostate cancer, which was 
diagnosed in 2006, resulted from prostatitis, with which he 
was diagnosed in 1945.  The Veteran also contends that he has 
had prostatitis since service, and claims that his treatment 
records show that his prostatitis persists.

Service medical records show that the Veteran was 
hospitalized in later January or early February 1945 for 
chronic prostatitis of the non-venereal type.  Secretion 
showed numerous pus cells with large slumps seen grossly.  In 
February 1945, the diagnosis changed and the Veteran was 
readmitted with prostatitis.  The Veteran was discharged from 
the hospital in March 1945.  It was noted the Veteran had 
been receiving prostatic massage twice a week for a month, 
which improved the Veteran's prostatitis.  There were no 
other complaints or treatment shown for a prostate condition 
in service.  The Veteran's May 1947 separation examination 
showed a normal physical examination of the Veteran's 
genitourinary system with no mention of a current prostate 
condition or any residuals.  The examination specifically 
stated that the Veteran had no venereal disease.

The Veteran's private treatment records from May 1996 to May 
2007 have been obtained.  In August 1997, the Veteran began 
to report prostate type symptoms and was diagnosed with 
benign prostatic hypertrophy.  In February 1998, June 2000 
and August 2001, an assessment showed a benign prostatic 
hypertrophy (BPH).  In September 2006 the Veteran was 
diagnosed with prostate cancer.  He underwent laser 
procedures following that diagnosis in October 2006.  In 
October 2006, his main urinary complaints were nocturia two 
to three times per night, weakened stream and incomplete 
bladder associated with prostate cancer.  The Veteran was 
treated for prostate cancer with radiation therapy from 
November 2006 to February 2007. 

The Veteran underwent a VA genitourinary examination in March 
2008.  The examiner acknowledged the date of the diagnosis of 
prostate adenocarcinoma as September 2006.  No history of 
trauma to the genitourinary system was noted.  It was noted 
that the Veteran underwent a surgery for placement of 
radiation markers and then treatment from October 2006 to 
January 2007.  The Veteran's treatment at that time included 
lupron injections.  Physical examination revealed a that the 
prostate was abnormal, being "enlarged and boggy."  Upon 
the review of the Veteran's file, the examiner opined that 
the Veteran's current prostate cancer was not caused by or a 
result of the single episode of prostatitis shown in service 
over 50 years prior to the examination.  He further stated 
that there was no evidence to support a single episode of 
prostatitis causing prostate cancer.  The examiner stated 
that, although the Veteran showed evidence of prostatitis in 
1945 and a diagnosis of prostate adenocarcinoma in 2006, the 
two diagnosis are almost certainly unrelated.  The examiner 
could find no data in the medical literature to support a 
connection between a single episode of prostatitis and a 
diagnosis of prostate cancer 60 years later.

The Board finds that the March 2008 VA genitourinary 
examination and opinion is inadequate.  This is because the 
examination report and opinion did not address certain 
aspects central to the Veteran's claim.  The Veteran has 
consistently claimed that he has suffered from symptoms of 
prostatitis since separation from service.  The examiner's 
opinion was based on one instance of prostatitis in service, 
but he did not comment on the Veteran's complaints of 
prostatitis ever since service.  Nor did the examiner take 
into consideration on whether the Veteran still suffers from 
prostatitis, or from BHP that was diagnosed in 1996, 
concomitant with his currently diagnosed prostate cancer; and 
if so, whether any such prostatitis and BHP are related to 
service.  The Board is of the opinion that a medical 
determination concerning the nature and extent of any present 
prostatitis and/or BHP and history thereof may have an effect 
on medical opinion offered in March 2008 concerning the 
etiology of the Veteran's prostate cancer. 

As the extent of the Veteran's current prostate disorder or 
disorders remain unclear, the Veteran must be provided with a 
VA medical examination and opinion to assess the etiology of 
any prostate disorder diagnosed.  Under the VCAA, VA is 
obliged to provide a medical examination and/or obtain a 
medical opinion when the record contains competent evidence 
that the claimant has a current disability and indicates that 
the disability, or signs and symptoms of disability, may be 
associated with active service, but does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A (d) (West 2002 & Supp. 2009); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination so as to 
assess the current extent and etiology of 
any prostate disorder found on 
examination.  Specifically, the examiner 
must provide and opinion as to whether the 
Veteran has a current diagnosis of BPH 
and/or prostatitis that coexists with 
diagnosed prostate cancer.  If the answer 
to this is in the affirmative, the 
examiner shall: 

a) Provide an opinion as to whether it 
is at least as likely as not (at least 
a 50 percent likelihood) that any such 
current prostate disorder is related to 
the in-service prostatitis, taking into 
consideration the Veteran's complaints 
that he has had prostate symptomatology 
since separation from service.  

b) If the Veteran is found to have a 
prostate disorder that is related to 
service coexisting with prostate 
cancer, the examiner shall provide an 
opinion as to whether it is at least as 
likely as not (at least a 50 percent 
likelihood) that any such longstanding 
prostate disorder proximately caused 
the Veteran's prostate cancer.

The claims file must be made available to 
the examiner for review of the case.  The 
examination report should reflect that 
review of the claims file by the examiner 
was conducted. All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The examiner is directed to 
consider and reconcile findings of the 
additional findings already of record.  A 
complete rationale for all opinions must 
be provided, citing the objective medical 
findings leading to the examiner's 
conclusion.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated and accompanied by a complete 
rationale.

2  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


